DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment filed on August 18, 2022 was received. Claims 1, 5 and 9-10 were amended and claims 2-3 were cancelled.
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued March 18, 2022.

Claim Rejections - 35 USC § 102
The claim rejections under 35 U.S.C. 102(a)(1) as anticipated by Noda et al. (US 2011/0286738) on claims 1, 4-5 and 10-11 are maintained. The rejections are restated below. 
Regarding claim 1: Noda et al. disclose a liquid processing apparatus including a spin chuck (41) which is a stage onto which a wafer (W) is placed, a plurality of nozzles (10) supplying processing liquid (R) to the wafer (W), a camera (17) that captures an image of the nozzles (10) and a controller (9) having a decision unit (9b) which analyzes the image data from the camera (17) at different time intervals to determine whether changes occurred inside the nozzle (10) where one of those changes can be the level of the coating liquid (R) inside the nozzle (10) passage (10e) (pars. 59-60, 77, 95, 124, figures 2-3, 12). Noda et al. discloses that the decision unit (9b) determines properties of the liquid (R) inside the nozzle (10) by analyzing the different brightness levels of the image taken by the camera (17), which inherently uses pixel data (pars. 94-96, figure 7). 
Noda et al. discloses that the decision unit (9b) includes a CPU (90a) which is a controller that is designed to process the images captured by the camera (par. 86). Noda et al. fails to explicitly disclose that processing step involves the superimposition of images to form a superimposed image, however this claim limitation is deemed to be a statement with regard to the intended use and is not further limiting in so far as the structure of the apparatus is concerned. In apparatus claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentable distinguish the claimed invention from the prior art. MPEP § 2111.02. In the instant case, the CPU of Noda et al. is capable of performing the claimed function of superimposing multiple images to form a superimposed image data.
Regarding claims 4 and 5: Noda et al. discloses that the decision unit (9b) determines whether a change has occurred in the liquid level based on a predetermined level (P) and by comparing brightness levels of various points inside the passage (10e) of the nozzle (10) shown in the image captured by the camera (17A) which inherently uses pixel data (par. 165, figures 10, 12-13).
Regarding claim 10: Noda et al. discloses that the decision unit (9b) is part of a controller (9) which also includes countermeasure management programs that are utilized when information by the decision unit (9b) indicates that something abnormal occurred (par. 85, 111).
	Regarding claim 11: Noda et al. discloses that the apparatus supplies a photoresist solution but also a thinner to the nozzle (10) (par. 63) where thinner is another term for anti-drying liquid, further including a suck-back valve (73) which suctions the thinner from the nozzle (10) (par. 70), and furthermore that the time intervals are within a period during which the coating liquid (R) is being spouted by normal spouting action, such that the suction is not being performed (par. 95). 

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as unpatentable over Noda et al. as applied to claims 1, 4-5 and 10-11 above and further in view of Hasebe et al. (US 5,942,035) on claims 6-7 are maintained. The rejections are restated below. 
Regarding claims 6 and 7: Noda et al. fails to explicitly disclose a vibration part consisting of a fluid flow path having a temperature control fluid and pump for circulating that fluid. However, Hasebe et al. discloses a similar spin coating apparatus which uses temperature adjustment solution supply paths (11) arranged to surround the nozzle (4) connecting with a circulating pump (13) and thermo module for controlling the temperature of the solutions as well as the resist (col. 7 lines 9-24, figures 5-6). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a temperature control mechanism as taught by Hasebe et al. for the spin coating apparatus of Noda et al. because Hasebe et al. teaches that this helps adjust the viscosity such that it more uniformly spreads photoresist without using excessive amounts of solution (col. 1 lines 31-60, col. 10 lines 58-61). 
While Noda et al. and Hasebe et al. fail to explicitly disclose that this arrangement causes vibrations, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). Therefore it is presumed to be inherent that since Noda et al. and Hasebe et al. teach the structure as described in claim 7, that this structure can be considered a vibration applying part which vibrates the liquid in the nozzle. 

The claim rejections under 35 U.S.C. 103 as unpatentable over Noda et al. as applied to claims 1, 4-5 and 10-11 above and further in view of Kunugimoto et al. (US 2015/0234277) on claims 8-9 are maintained. The rejections are restated below.
Regarding claims 8 and 9: Noda et al. discloses that the decision unit (9b) includes a storage device (95) and CPU (90a) containing reference data about the liquids and the nozzle (10) (par. 95). Noda et al. fails to explicitly disclose that the decision unit (9b) is configured to determine the existence or size of a droplet adhering to an outside of the nozzle (10). However, Kunugimoto et al. discloses a similar spin coating apparatus which uses an imaging unit (26) to capture image data about liquid droplets adhering to the outside of the nozzle and the sizes and positions thereof which are then stored in a storage section (CU1), at which point the image data is judged and if the droplet exceeds a certain size an alarm is generated after which a cleaning process takes place (par. 50, 69, 73-74, figure 10). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to perform a similar analysis of liquid droplets as taught by Kunugimoto et al. adhered to the nozzle (10) of Noda et al. because Kunugimoto et al. teaches that detecting a droplet and performing a predetermined operation to remove the droplet can help prevent occurrence of an abnormality on the substrate caused by the droplet falling unexpectedly (par. 4).

Claims 1, 4-5 and 10-11 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Noda et al. in view of David et al. (US 2007/0077671).
Regarding claim 1: Noda et al. disclose a liquid processing apparatus including a spin chuck (41) which is a stage onto which a wafer (W) is placed, a plurality of nozzles (10) supplying processing liquid (R) to the wafer (W), a camera (17) that captures an image of the nozzles (10) and a controller (9) having a decision unit (9b) which analyzes the image data from the camera (17) at different time intervals to determine whether changes occurred inside the nozzle (10) where one of those changes can be the level of the coating liquid (R) inside the nozzle (10) passage (10e) (pars. 59-60, 77, 95, 124, figures 2-3, 12). Noda et al. discloses that the decision unit (9b) determines properties of the liquid (R) inside the nozzle (10) by analyzing the different brightness levels of the image taken by the camera (17), which inherently uses pixel data (pars. 94-96, figure 7). 
Noda et al. discloses that the decision unit (9b) includes a CPU (90a) which is a controller that is designed to process the images captured by the camera (par. 86). Noda et al. fails to explicitly disclose that processing step involves the superimposition of images to form a superimposed image. However, David et al. discloses a similar imaging system for a substrate treatment apparatus in which multiple images are captured and combined, or superimposed upon each other, in order to form a de-noised image (par. 29). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the images taken by Noda et al. in the manner suggested by David et al. because David et al. teaches that this removes noise and presents a more accurate picture (par. 29). 
Regarding claims 4 and 5: Noda et al. discloses that the decision unit (9b) determines whether a change has occurred in the liquid level based on a predetermined level (P) and by comparing brightness levels of various points inside the passage (10e) of the nozzle (10) shown in the image captured by the camera (17A) which inherently uses pixel data (par. 165, figures 10, 12-13).
Regarding claim 10: Noda et al. discloses that the decision unit (9b) is part of a controller (9) which also includes countermeasure management programs that are utilized when information by the decision unit (9b) indicates that something abnormal occurred (par. 85, 111).
	Regarding claim 11: Noda et al. discloses that the apparatus supplies a photoresist solution but also a thinner to the nozzle (10) (par. 63) where thinner is another term for anti-drying liquid, further including a suck-back valve (73) which suctions the thinner from the nozzle (10) (par. 70), and furthermore that the time intervals are within a period during which the coating liquid (R) is being spouted by normal spouting action, such that the suction is not being performed (par. 95). 

Claims 6-7 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Noda et al. and David et al. as applied to claims 1, 4-5 and 10-11 above and further in view of Hasebe et al.
Regarding claims 6 and 7: Noda et al. fails to explicitly disclose a vibration part consisting of a fluid flow path having a temperature control fluid and pump for circulating that fluid. However, Hasebe et al. discloses a similar spin coating apparatus which uses temperature adjustment solution supply paths (11) arranged to surround the nozzle (4) connecting with a circulating pump (13) and thermo module for controlling the temperature of the solutions as well as the resist (col. 7 lines 9-24, figures 5-6). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a temperature control mechanism as taught by Hasebe et al. for the spin coating apparatus of Noda et al. because Hasebe et al. teaches that this helps adjust the viscosity such that it more uniformly spreads photoresist without using excessive amounts of solution (col. 1 lines 31-60, col. 10 lines 58-61). 
While Noda et al. and Hasebe et al. fail to explicitly disclose that this arrangement causes vibrations, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). Therefore it is presumed to be inherent that since Noda et al. and Hasebe et al. teach the structure as described in claim 7, that this structure can be considered a vibration applying part which vibrates the liquid in the nozzle. 

Claims 8-9 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Noda et al. and David et al. as applied to claims 1, 4-5 and 10-11 above and further in view of Kunugimoto et al.
Regarding claims 8 and 9: Noda et al. discloses that the decision unit (9b) includes a storage device (95) and CPU (90a) containing reference data about the liquids and the nozzle (10) (par. 95). Noda et al. fails to explicitly disclose that the decision unit (9b) is configured to determine the existence or size of a droplet adhering to an outside of the nozzle (10). However, Kunugimoto et al. discloses a similar spin coating apparatus which uses an imaging unit (26) to capture image data about liquid droplets adhering to the outside of the nozzle and the sizes and positions thereof which are then stored in a storage section (CU1), at which point the image data is judged and if the droplet exceeds a certain size an alarm is generated after which a cleaning process takes place (par. 50, 69, 73-74, figure 10). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to perform a similar analysis of liquid droplets as taught by Kunugimoto et al. adhered to the nozzle (10) of Noda et al. because Kunugimoto et al. teaches that detecting a droplet and performing a predetermined operation to remove the droplet can help prevent occurrence of an abnormality on the substrate caused by the droplet falling unexpectedly (par. 4).

Response to Arguments
Applicant's arguments filed August 18, 2022 have been fully considered but they are not persuasive. Applicant primarily argues that Noda et al. fails to disclose superimposing the images to form a superimposed image data.
In response:
As indicated above, the claimed functional step of creating the superimposed image data is considered to be a limitation with regard to the intended use of the apparatus. Noda et al. discloses a CPU to correspond to the claimed controller, which is capable of performing this same function if supplied with the same instructions. Functional limitations can further limit an apparatus claim if there is some necessary structural arrangement either explicitly or implicitly required by the functional limitation, however in the instant case nothing more than an arithmetic processor is needed, which Noda et al. recites in its CPU. Applicant must show how the structure of the claimed apparatus of controller specifically differs from that of Noda et al. such that Noda et al. cannot perform the same function. In the event that it is determined that the above limitation is not intended use, for the purposes of compact prosecution alternative rejections of Noda et al. in view of David et al. have also been presented above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.K/
Stephen KittExaminer, Art Unit 1717
11/15/2022

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717